DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-8 and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims x that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2013/0030920 and US 2021/0050725. 
The improvement comprises:
US 2013/0030920 is considered as the closest prior art that teaches a portable energy storage system (P-ESS) (Fig.1 element 102 and Fig.6) comprising 
a wireless communication module configured to form a local wireless network (para.48, where the Communications may be over wireless communications channels (e.g., radio, microwave, satellite, 801.11 compliant) and Fig.6 steps 602 and 604 and para.98-99), 
wherein the portable energy storage system is configured to provide wireless communication to terminals within the local wireless 
wherein at least one selected from a group including a call service (Fig.5 and para.79 and 95), a message service (para.20), a location information transmitting and receiving service (para.98, where this information may include location data for user device received via a GPS signal or via a wireless signal directly from the user device), and a risk information transmitting and receiving service (Fig.5 and para.44, 85 and 95, where the users can be alerted to the availability of charged portable electrical energy storage devices at collection, charging and distribution machines) is provided using wireless communication between terminals within the local wireless network formed by the wireless communication module (para.48, where Networked communications channels may include one or more local area networks (LANs), wide area networks (WANs), extranets, intranets, or the Internet including the Worldwide Web portion of the Internet and Fig.7 step 702 and para.101).

US 2021/0050725 teaches a Multi-input power conversion and energy storage comprising:

wherein the mobile terminal is configured to connect an Internet of Things (IoT) sensor (Fig.1 element 108 and para.58) through the local wireless network, and collect and analyze data collected by the IoT sensor (para.58-59, where the energy storage apparatus 108 is connected to a user's cloud account which provides services to the user, including, but not limited to: creating a communication bridge between the OS and the MA …or on the same local network (e.g. a local WiFi network) to allow the user to continue remote management and monitoring) in order to analyze this data collection to provide smart energy consumption recommendations (para.59).

With regard Claim 8, US 2013/0030920 in view of US 2021/0050725 fails to teach the limitation of "when the wireless communication module is not connected to an external Internet, the wireless communication module is configured to: collect location information of the terminals within the local wireless network; provide the collected location information to each of the terminals within the local wireless network; and in response to receiving a rescue signal from at 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2013/0030580 is cited because they are put pertinent to the distribution of rechargeable electrical power storage devices for instance transportation and non-transportation uses. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Ted M Wang/
Primary Examiner, Art Unit 2633